MEMORANDUM **
Myriaatrice L.S. Caldwell appeals pro se from the district court’s order dismissing her action alleging Social Security Administration workers violated her civil rights in the process of terminating her disability benefits. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Butler v. Apfel, 144 F.3d 622, 624 (9th Cir.1998) (per curiam), and we affirm.
The district court properly concluded that Caldwell could not bring a Bivens action alleging constitutional violations occurred in the course of determining her entitlement to Social Security disability benefits. See Schweiker v. Chilicky, 487 U.S. 412, 423-24, 108 S.Ct. 2460, 101 L.Ed.2d 370 (1988) (limiting remedies to those specifically provided for in the Social Security Act).
The remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.